           Case 8:17-cv-03632-PWG Document 42 Filed 04/15/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND

        CHAMBERS OF                                                          6500 CHERRYWOOD LANE
       PAUL W. GRIMM                                                       GREENBELT, MARYLAND 20770
UNITED STATES DISTRICT JUDGE                                                        (301) 344-0670
                                                                                  (301) 344-3910 FAX




                                      April 15, 2019



RE: Garnier-Theibaut, Inc. v. Castello 1935 Inc. et al., 17-3632


                                        LETTER ORDER
Dear Parties:

        The letter order memorializes today’s conference call. Plaintiff’s counsel confirmed that
he will not be filing a motion for summary judgment. Mr. Campbell stated that he now has an
attorney whom he will meet with on Thursday, April 18, 2019. Discovery has concluded, there
will be no dispositive motions filed, and a call is set for next Wednesday to set a date for a bench
trial. Mr. Campbell’s attorney should enter his appearance and participate in that call; if Mr.
Campbell has not retained counsel by next Wednesday, Mr. Campbell should participate in that
call pro se.
        Please be advised the Court has scheduled a conference call for Wednesday, April 24,
2019 at 11:30 a.m. The parties are directed to call in on the designated date and time. The call
in information is as follows:
Call-In Number: (877) 848-7030
Access Code: 9549728
Participant Password: 042419
        Although informal, this is an Order of the Court and shall be docketed as such.


                                                             Sincerely,

                                                                    /S/
                                                             Paul W. Grimm
                                                             United States District Judge




lyb
